Citation Nr: 0734913	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-29 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
pancreatitis, including as due to exposure to Agent 
Orange.

2.	Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	John D. Gibson, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In the interest of due process, in April 2007, the Board 
requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive, in response to the 
appellant's claims of entitlement to service connection for 
pancreatitis and diabetes mellitus, including as secondary to 
exposure to Agent Orange.  See 38 U.S.C.A. § 7109(a) (West 
2002) and 38 C.F.R. § 20.901 (2007).  See generally Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  In May 2007, a VHA 
medical opinion was rendered and, in June 2007, the veteran 
was given an opportunity to present additional argument; in 
July 2007, he submitted additional medical evidence in 
support of his claims.  

Furthermore, the Board notes that, in an unappealed June 1996 
rating decision, the RO denied the veteran's claim for 
service connection for a disorder of the pancreas.  He was 
notified in writing of the RO's action and there was no 
timely appeal.  That determination is final, and may not be 
reopened without evidence deemed to be new and material.  The 
current appeal comes before the Board, in pertinent part, 
from the RO rating decision of January 2004 that denied the 
veteran's claim for service connection for pancreatitis and 
found that no new and material evidence was received to 
reopen the previously denied claim.

The Board points out in this regard, however, that in the 
August 2004 statement of the case, it appears that the RO 
implicitly considered the claim as reopened.  However, before 
the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); 
see also VAOPGCPREC 05-92.  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993). Consequently, the first 
issue that must be addressed by the Board is whether the 
previously denied claim ought to be reopened.  38 U.S.C.A. § 
5108 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, as noted, in June 1996, the RO, in pertinent part, 
denied the veteran's claim for service connection for a 
disorder of the pancreas, on the basis that the scientific 
evidence did not support a conclusion that the disorder was 
associated with exposure to Agent Orange, and there was no 
evidence of treatment for the claimed disorder in service.  
The veteran was advised in writing of the RO's decision and 
his appellate rights and did not appeal that determination.  
Accordingly, new and material evidence is required to reopen 
the claim.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.105(a), 20.1100, 20.1103 (2007). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, that include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007)

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The Board notes that, in a July 2003 letter, the RO advised 
the veteran of its heightened duty to assist him, the VCAA 
requirements, and the VA's duties, with regard to the need 
for new and material evidence for reopening claims.

However, subsequently, the Court addressed VCAA requirements 
in the context of a claim to reopen.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In Kent, the Court held that VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial. Id.  See also Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d. 892 (Fed. Cir. 2007) (to the effect that an error by VA 
in providing notice of information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant).

In order to ensure that VA has satisfied the notification 
requirements of the VCAA as interpreted in Dingess and Kent, 
another notification letter should be sent to the veteran 
regarding his claim to reopen the previously denied claim for 
service connection for a pancreatic disorder, diagnosed as 
pancreatitis.

Second, the Board notes that the evidence received from the 
veteran in July 2007 consists of private medical records, 
dated from March to June 1989, including those from the 
Hershey Medical Center, reflecting his March 28th surgery for 
a pancreatic pseudocyst and a copy of the VHA report, 
essentially duplicative of those previously of record.  
However, also submitted among the private records are May and 
June 1989 general follow up surgery records that are new, an 
August 1989 letter from the veteran's surgeon indicating that 
the veteran showed signs of diabetes, and a June 2007 signed 
statement from Dr. D.A.S., to the effect that the veteran was 
insulin dependent and very brittle and should not drive 
longer than thirty minutes at a time, that are also new.  In 
a July 2007 signed statement the veteran specifically 
indicated that he wanted his case remanded for the agency of 
original jurisdiction to consider this evidence.  
Accordingly, a remand is required to comply with the 
provisions of 38 C.F.R. § 20.1304 (2007).  See also DAV, et. 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003)(the Board is an appellate body and not an initial 
finder of facts).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the 
veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that 
includes an explanation as to 
the information or evidence 
needed to establish effective 
dates and disability ratings for 
the service connection claims on 
appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 
supra.

2.	The RO/AMC's corrective VCAA 
notice under 38 U.S.C.A. § 
5103(a) should also (a) notify 
the veteran of the evidence and 
information necessary to reopen 
his claim for service connection 
for pancreatitis, including as 
due to exposure to Agent Orange 
(i.e., describes what new and 
material evidence is under the 
standard in effect pursuant to 
the regulatory changes made 
effective on August 29, 2001); 
and (b) notifies him of what 
specific evidence would be 
required to substantiate the 
element or elements needed to 
grant his service connection 
claim (i.e., medical evidence 
showing an etiologic 
relationship between any 
diagnosed pancreatitis and the 
veteran's period of service, to 
include exposure to Agent 
Orange), consistent with the 
Court's holding in Kent v. 
Nicholson, supra.

3.	Thereafter, the RO/AMC should 
readjudicate the veteran's 
claims for service connection 
for diabetes mellitus, including 
as due to exposure to Agent 
Orange, and whether new and 
material evidence was submitted 
to reopen his claim for service 
connection for pancreatitis, 
including as due to exposure to 
Agent Orange.  If the benefits 
sought on appeal remain denied, 
the veteran and his attorney 
should be provided with a 
supplemental statement of the 
case (SSOC). The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the 
evidence and applicable law and 
regulations considered pertinent 
to the issue currently on appeal 
since the December 2004 SSOC.  
An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



